Case 2:19-cv-20673-KM-ESK Document 10 Filed 02/11/20 Page 1 of 3 PageID: 73



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


 STEWART SMITH, et al.,                           Civil Action No. 19-20673 (KM-ESK)

       Plaintiffs,
                                                                 ORDER
       v.

 PRO CUSTOM SOLAR LLC,

       Defendant.




      This matter having come before the Court on the application of Ari Marcus of

Marcus & Zelman, LLC (hereinafter, “the Movant”), counsel for the plaintiffs, for the

pro hac vice admission of Steven L. Woodrow, Esq., Patrick H. Peluso, Esq., and Taylor

T. Smith, Esq. pursuant to Local Civil Rule 101.1 of the Local Rules of the United States

District Court for the District of New Jersey (ECF No. 3 through ECF No. 3-6); and the

Court having considered the submissions in support of the application, which reflect that

Steven L. Woodrow, Esq., Patrick H. Peluso, Esq., and Taylor T. Smith, Esq. satisfy the

requirements set forth in Local Civil Rule 101.1(c); and the application being unopposed;

and for good cause shown,



      IT IS on this 11th day of February, 2020,

      ORDERED that the application for the pro hac vice admission of Steven L.

Woodrow, Esq. AND Patrick H. Peluso, Esq. AND Taylor T. Smith, Esq. (ECF No. 3),
Case 2:19-cv-20673-KM-ESK Document 10 Filed 02/11/20 Page 2 of 3 PageID: 74



is granted; and it is further

       ORDERED that Steven L. Woodrow, Esq. AND Patrick H. Peluso, Esq. AND

Taylor T. Smith, Esq. be permitted to appear pro hac vice in the above-captioned matter

pursuant to Local Civil Rule 101.1(c); and it is further

       ORDERED that Steven L. Woodrow, Esq. AND Patrick H. Peluso, Esq. AND

Taylor T. Smith, Esq. shall comply with Local Civil Rule 101.1(c) and abide by all rules

of this Court, including all disciplinary rules, and shall notify the Court immediately of

any matter affecting their standing at the bar of any court; and it is further

       ORDERED that Steven L. Woodrow, Esq. AND Patrick H. Peluso, Esq. AND

Taylor T. Smith, Esq. are deemed to consent to the appointment of the Clerk of the Court

as the agent upon whom service of process may be made for all actions that may arise

from their participation in this matter; and it is further

       ORDERED that the Movant shall: (a) be counsel of record in this case in

accordance with Local Civil Rule 101.1(c); (b) be served all papers in this action and

such service shall be deemed sufficient service upon Steven L. Woodrow, Esq. AND

Patrick H. Peluso, Esq. AND Taylor T. Smith, Esq.; (c) sign (or arrange for an attorney

admitted to practice in the United States District Court for the District of New Jersey to

sign) all pleadings, briefs, and other papers submitted to this Court; (d) appear at all

proceedings unless expressly excused by the Court; and (e) be responsible for the conduct

of the case and of Steven L. Woodrow, Esq. AND Patrick H. Peluso, Esq. AND Taylor T.




                                               2
Case 2:19-cv-20673-KM-ESK Document 10 Filed 02/11/20 Page 3 of 3 PageID: 75



Smith, Esq. in this matter; and it is further

       ORDERED that Steven L. Woodrow, Esq. AND Patrick H. Peluso, Esq. AND

Taylor T. Smith, Esq. shall EACH make all required payments to the New Jersey

Lawyers’ Fund for Client Protection in accordance with Local Civil Rule 101.1(c)(2) and

New Jersey Court Rule 1:28-2(a), and shall continue to make payment, or cause payment

to be made, for each calendar year in which they continue to represent any party named

herein before this Court; and it is further

       ORDERED that, if not already having done so in connection with this action,

Steven L. Woodrow, Esq. AND Patrick H. Peluso, Esq. AND Taylor T. Smith, Esq. shall

EACH pay $150.00 to the Clerk of the United States District Court for the District of

New Jersey for admission pro hac vice in accordance with Local Civil Rule 101.1(c)(3);

and it is further

       ORDERED that Steven L. Woodrow, Esq. AND Patrick H. Peluso, Esq. AND

Taylor T. Smith, Esq. shall be deemed to have agreed to take no fee in any tort case in

excess of New Jersey Court Rule 1:21-7 governing contingent fees.




                                                /s/ Edward S. Kiel
                                              Edward S. Kiel
                                              United States Magistrate Judge




                                                3
